Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 	

With respect to 101 rejection, applicant stated:

“A human may be capable of observing the robotic work tool operate in its environment, but the human is not capable of knowing how much the sensor element and the detection element move relative to each other in the event of a collision or lift. For example, a robotic work tool may collide with an object that results in the robotic work tool being lifted. The controller is configured to determine this based on precise sensor input, but a human may not be able to perceive such a circumstance (i.e. the human may not be able to see where the robotic work tool is lifted or what it collided with). Accordingly, Applicants respectfully submit that independent claims 1 and 24 are in no way are directed to an “abstract idea””

Examiner respectfully disagrees. Comparing an amount of lateral movement of detection element relative to sensor element with a lateral threshold value and comparing an amount of vertical movement of detection element relative to sensor element to a vertical threshold value is a mental process as comparison of a movement magnitude with a threshold value can be performed in human mind. Furthermore, it can be concluded that whether a lift or collision has been detected based on the comparison.

Examiner acknowledges that human may not be able to visually perceive movement of sensor element, or may not be able to directly receive input. However controller in the instant case merely receives sensor input indicating relative movement of sensor element and determines whether a collision or a lift has been detected. And no control action to operation of the robotic work tool is performed based on the determination. 

Therefore, simply using a sensor and processor to receive input from the sensor is mere data gathering in conjunction with the abstract idea, and does not integrate it to a practical application. See 2106.05(g).

Therefore, rejection of claims 1-4, 6-11, 13-18, 20, 22, 24 and 25 is maintained.

With respect to 103 rejection, applicant stated:

“Applicants respectfully submit that Bjorn, Morin and Allegro, either alone or in combination, do not teach or suggest that the controller is configured to determine whether a collision or a lift has been detected based on comparing an amount of lateral movement of the detection element relative to the sensor element to a lateral threshold value and on comparing an amount of vertical movement of the detection element relative to the sensor element to a vertical threshold value. As such, Applicants respectfully submit independent claims 1 and 24 are patentable over Bjorn, Morin and Allegro either alone or in combination”.

Examiner respectfully disagrees.

Bjorn teaches: determine, whether a collision or a lift has been detected ([0039], disclosing in response to the lift detection, the lift sensor may trigger a stop of the robotic lawnmower. This may be done by the lift sensor sending a trigger signal to a not shown control device) based on comparing an amount of vertical movement of the detection element relative to the sensor element to a vertical threshold value ([0052], disclosing As the link arm 220 is rotated, or displaced, in the lift direction during the lift, there is a change in the spacing between the two sensor parts 225, 226, since as the sensor part 225 attached to the link arm 220 in this example, moves upward with the link arm 220, it is displaced relative the other sensor part 226. When this displacement is over a certain predetermined threshold, as small as possible, for example 5-15 mm, the lift sensor detects the displacement and determines that there is a lift. In response to the lift detection, the lift sensor may trigger a stop of the robotic lawnmower). 

Therefore, Bjorn teaches comparing amount of movement of detection element relative to sensor element to a threshold value. And determines whether an event has been detected. 

Bjorn teaches of detecting lift but does not explicitly teach determine, whether a collision has been detected based on comparing an amount of lateral movement of the detection element relative to the sensor element to  a lateral threshold value.

Morin teaches a sensor input indicating relative movement of sensor element ([0045], disclosing sensor assembly including an array of Hall effect sensors, such as those described herein, can be advantageous compared to a mechanical switch because the Hall effect sensors can generate a range of electrical signals (e.g. an analog signal having a range of values). [0057], disclosing Hall effect sensors 604, 606, and 608, and the sizing of the magnet 302 facing the sensors allow for directional bump sensing). Morin also teaches sensor element to provide distance and direction of movement in more than three directions ([0074], disclosing determining 906, by the controller 118, a distance and a direction of movement of the shell 102 relative to the chassis 112. For example, determining a distance and a direction of movement of the shell 102 relative to the chassis 112 may include determining from which of at least eight differing directions).

As Bjorn teaches of comparing movement value with a threshold value, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Bjorn to determine, whether a collision has been detected based on comparing an amount of lateral movement of the detection element relative to the sensor element to  a lateral threshold value as taught by Morin to precisely determine movement magnitude and direction. 

Furthermore Allegro teaches of a hall sensor that has three dimensional arrangement (page 1 left column, Features and Benefits, disclosing True 3D sensing. Page 1 right column Description, disclosing Al266 integrated circuit is an ultrasensitive Hall-effect switch with 3D omnipolar magnetic actuation. And separate X, Y, and Z outputs, or a combined X+Y+Z output).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to integrate a sensor capable of sensing movement in three dimensions as taught by Allegro to determine movement in any direction: thereby enhancing detection range and response of robotic device.

Therefore rejection of claims 1-4, 6-11, 13-18, 20, 22 and 24 is maintained.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, 20, 22, 24 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 24 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 24 fall within one of the statutory categories?  Claims 1 and 24 are an apparatus and method, and as such fall within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, claims 1 and 24 are directed to an abstract idea. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The robot work tool of claim 1 and method for claim 24 determine, whether a collision or a lift has been detected based ok comparing an amount of lateral movement of detection element relative to sensor element with a lateral threshold value and on comparing an amount of vertical movement of detection element relative to sensor element to a vertical threshold.

This can be performed in human mind as human can observe sensor input indicating relative movement of sensor element and detection and determine whether collision or lift has been detected based on comparing movement with a threshold value.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? No, the claims do not recite additional elements that integrate the judicial exception into a practical application. Although a controller receives sensor input indicating relative movement of sensor element and detection element, this is mere data gathering in conjunction with the abstract idea, and does not integrate it to a practical application: because it is insignificant extra-solution data gathering. 

With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 and 24 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The controller merely receives sensor input from three-dimensional arrangement and makes determination of collision or lift happening, and no control action on work tool by controller based on the input or determination made through it is performed. Therefore the controller and sensor is not integrated into a practical application.


STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception. The controller configured to receive sensor input indicating relative movement of sensor element and detection element is well understood, routine and conventional in the field, thus does not amount to significantly more: See MPEP 2106.05(d).
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

While the claims do recite a controller for controlling the operation of the robotic worktool operation of the robotic work tool and a three-dimensional sensor arrangement for detecting relative movement of the body and chassis. As control receives sensor input and determines whether lift of collision has occurred, this is mere data gathering and generically linking the sensor to a technological environment. MPEP states “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more”: See MPEP 2106.05(b) Particular Machine.
Therefore claims do not recite additional elements that amount to significantly more.

CONCLUSION
Thus, since claims 1 and 24 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 24 are directed towards non-statutory subject matter.

With respect to claim 2, the claim merely defines sensing capability of sensor element without integrating it into a practical application. Thus, it is not a practical application of significantly more.

With respect to claim 3, the claim further defines what the detection element is and direction that sensor detects detection element in. Because it is not integrated into a practical application, it cannot be considered a practical application or significantly more.

With respect to claim 4, the claim merely defines the sensor element and detection element being parts of Hall sensor. Because it is not integrated into a practical application, it cannot be considered a practical application or significantly more.

With respect to claim 6, the claim merely defines sensor element to be an integrated circuit package without integrating it into a practical application. Thus the claim is not considered a practical application or significantly more.

With respect to claim 7, the claim merely defines how the sensor arrangement is positioned. Hence is not considered a practical application or significantly more.

With respect to claim 8, the claim further defines what movement of sensor element and detection element indicates a collision. This is still a mental process and cannot be considered a practical application or significantly more.

With respect to claim 9, the claim merely recites an additional sensor arrangement. This is still a mental process and cannot be considered a practical application or significantly more.

 With respect to claim 10, the claim further limits the claim by including a collision of direction to be determined from sensor input. This is still a mental process and cannot be considered a practical application or significantly more.

With respect to claim 11, the claim further limits the clam by defining how lift is detected. This is still a mental process and cannot be considered a practical application or significantly more.

With respect to claim 13, the claim recites structure of suspension device of robotic work tool. This is generally linking the sensor to a technological environment, hence is not practical application or significantly more.

With respect to claim 14, the claim further limits the suspension device and is still generally linking the sensor to a technological environment. Therefore it is not a practical application or significantly more.

With respect to claim 15, the claim further limits the suspension device, hence is not a practical application or significantly more.

With respect to claim 16, the claim further limits the suspension device, hence is not a practical application or significantly more.

With respect to claim 17, the claim further limits the suspension device, hence is not a practical application or significantly more.

With respect to claim 18, the claim further limits the suspension device, hence is not a practical application or significantly more.

With respect to claim 20, the claim merely recites multiple suspension devices. This is still generally linking to a technological environment and not a practical application or significantly more.

With respect to claim 22, the claim merely recites position of sensor between suspension devices, and work tool comprising a lawn mower. This is still generally linking to a technological environment and is not a practical application or significantly more.

With respect to claim 25, determining movement detection to be predominantly lateral or vertical based on movement value exceeding a threshold is still a mental process as a human can observe both lateral and vertical values and compare them to their respective thresholds to make a conclusion about movement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, 20, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 20140373497) in view of Morin (US 20180184583) and Allegro (NPL A1266 Datasheet, Micropower Ultrasensitive 3D Hall-Effect Switch).

For claim 1, Bjorn teaches: A robotic work tool comprising a chassis (figure 1A and [0035], disclosing a robotic lawnmower chassis 105), a body  ([0035], disclosing body 110 of robotic lawn mower) and a controller for controlling operation of the robotic work tool ([0039], disclosing a control device that handles operation of the robotic lawnmower) and at least one sensor arrangement for detecting relative movement of the body and the chassis , wherein the sensor arrangement comprises a sensor element arranged in one of the body and the chassis and a detection element arranged in the other of the body and the chassis (Abstract, disclosing lift detection arrangement (100, 200) in a robotic lawnmower for detecting a lift of a body (110, 210) relative a chassis (105, 205) of the robotic lawnmower. The lift detection arrangement (100, 200) further comprises a lift sensor configured to detect a displacement over a predetermined threshold of the lift element (120, 220) 10 during the lift by detecting a change in spacing between two sensor parts. [0024], disclosing one of the two sensor parts is a Hall Effect sensor and the other one of the two sensor parts is a magnet. Therefore one sensor part i.e. sensor element will be arranged on body and other part i.e. detection element will be arranged on chassis for relative movement to be detected or vice versa), wherein the controller is configured to:

 receive sensor input indicating relative movement of the sensor element and the detection element ([0039], disclosing in response to the lift detection, the lift sensor may trigger a stop of the robotic lawnmower. This may be done by the lift sensor sending a trigger signal to a not shown control device. Trigger signal is indication of relative movement. Furthermore principle of hall effect sensor is that change in magnetic field induces change in current/voltage of sensor, therefore sensor output is triggered by change in magnetic field caused by relative movement); 

determine, whether a collision or a lift has been detected ([0039], disclosing in response to the lift detection, the lift sensor may trigger a stop of the robotic lawnmower. This may be done by the lift sensor sending a trigger signal to a not shown control device) based on comparing an amount of vertical movement of the detection element relative to the sensor element to a vertical threshold value ([0052], disclosing As the link arm 220 is rotated, or displaced, in the lift direction during the lift, there is a change in the spacing between the two sensor parts 225, 226, since as the sensor part 225 attached to the link arm 220 in this example, moves upward with the link arm 220, it is displaced relative the other sensor part 226. When this displacement is over a certain predetermined threshold, as small as possible, for example 5-15 mm, the lift sensor detects the displacement and determines that there is a lift. In response to the lift detection, the lift sensor may trigger a stop of the robotic lawnmower).

Bjorn teaches of detecting lift but does not explicitly teach determine, whether a collision has been detected based on comparing an amount of lateral movement of the detection element relative to the sensor element to  a lateral threshold value.

Morin teaches a sensor input indicating relative movement of sensor element ([0045], disclosing sensor assembly including an array of Hall effect sensors, such as those described herein, can be advantageous compared to a mechanical switch because the Hall effect sensors can generate a range of electrical signals (e.g. an analog signal having a range of values). [0057], disclosing Hall effect sensors 604, 606, and 608, and the sizing of the magnet 302 facing the sensors allow for directional bump sensing). Morin also teaches sensor element to provide distance and direction of movement in more than three directions ([0074], disclosing determining 906, by the controller 118, a distance and a direction of movement of the shell 102 relative to the chassis 112. For example, determining a distance and a direction of movement of the shell 102 relative to the chassis 112 may include determining from which of at least eight differing directions).
Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Bjorn to determine, whether a collision has been detected based on comparing an amount of lateral movement of the detection element relative to the sensor element to  a lateral threshold value as taught by Morin to precisely determine movement magnitude and direction. Furthermore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to utilize sensor arrangement to detect movement in three dimensions as taught by Morin to determine movement in any direction: thereby enhancing detection range and response of robotic device.

Furthermore Allegro teaches of a hall sensor that has three dimensional arrangement (page 1 left column, Features and Benefits, disclosing True 3D sensing. Page 1 right column Description, disclosing Al266 integrated circuit is an ultrasensitive Hall-effect switch with 3D omnipolar magnetic actuation. And separate X, Y, and Z outputs, or a combined X+Y+Z output).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to integrate a sensor capable of sensing movement in three dimensions as taught by Allegro to determine movement in any direction: thereby enhancing detection range and response of robotic device.

Claim 24 recites same limitations as of claim 1, hence is rejected under same basis.

For claim 2, modified Bjorn teaches: The robotic work tool according to claim 1, wherein said sensor element is configured to sense the position of the detection element in three dimensions (as explained in claim1, modified Bjorn teaches of sensor element configured to sense detection element in three dimensions).

For claim 3, modified Bjorn teaches: The robotic work tool according to claim 1, wherein the detection element is a magnet and the sensor element is a three-dimensional sensor configured to detect magnetic field in a plane and in a direction, which is normal to the plane ([0024], disclosing one of the two sensor parts is a Hall Effect sensor and the other one of the two sensor parts is a magnet. Furthermore modified Bjorn teaches of a three dimensional sensor. Two dimensions have to be parallel to horizontal and one has to be vertical i.e. normal to plane).

For claim 4, modified Bjorn teaches: The robotic work tool according to claim 1, wherein the detection element is a magnet and the sensor element is configured to detect the magnitude and direction in three-dimensional space of the magnetic field of the magnet ([0024], disclosing one of the two sensor parts is a Hall Effect sensor and the other one of the two sensor parts is a magnet. Furthermore modified Bjorn teaches of a three dimensional sensor), and wherein the sensor element comprises a Hall sensor ([0024], disclosing one of the two sensor parts is a Hall Effect sensor and the other one of the two sensor parts is a magnet)

For claim 6, modified Bjorn teaches: The robotic work tool according to claim 2,

Bjorn does not explicitly teach: wherein the sensor element is configured as an integrated unit, encapsulated in a single integrated circuit package.
Allegro teaches wherein the sensor element is configured as an integrated unit, encapsulated in a single integrated circuit package (page 1 left column Packages, disclosing 5-Pin SOT23-W and 3-Pin SOT23-W. Page 1 right column Description, disclosing Al266 integrated circuit is an ultrasensitive Hall-effect switch with 3D omnipolar magnetic actuation. The single
silicon chip includes: three Hall plates, multiplexer, smallsignal amplifier, chopper stabilization, Schmitt trigger, and NMOS output transistors).

As Bjorn is modified through Allegro for 3D hall sensor. It would have been obvious to one having ordinary skill in the art to wherein the sensor element is configured as an integrated unit, and preferably encapsulated in a single integrated circuit package to utilize a product that is available and make sensor footprint small.

For claim 7, modified Bjorn teaches: The robotic work tool according to claim 1,
Modified Bjorn does not explicitly teach: wherein the three-dimensional sensor arrangement is positioned, as seen from above, at a distance from a geometrical center of the robotic work tool 

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to wherein the three-dimensional sensor arrangement is positioned, as seen from above, at a distance from a geometrical center of the robotic work to position sensor arrangement that best fits product packaging requirement(s) and section of robotic mower most likely/prone to be lifted from: see MPEP 2144.04 Rearrangement of Parts.

For claim 8, modified Bjorn teaches: The robotic work tool according to claim 1, 

Bjorn does not explicitly teach: wherein the controller is configured to receive sensor input indicating lateral movement of the sensor element and the detection element relative each other, and in response thereto, determine that a collision has been detected.

Morin teaches wherein the controller is configured to receive sensor input indicating lateral movement of the sensor element and the detection element relative each other, and in response thereto, determine that a collision has been detected ([0017], disclosing determining a distance and a direction of movement of the shell relative to the chassis comprises determining from which of at least eight differing states of contact with the shell the contact occurred. [0074], disclosing determining 906, by the controller 118, a distance and a direction of movement of the shell 102 relative to the chassis 112. For example, determining a distance and a direction of movement of the shell 102 relative to the chassis 112 may include determining from which of at least eight differing directions of contact with the shell 102 the contact occurred (e.g. right, left, front-right, front-left, lift, etc.). For example, if the shell 102 of the robot 100 made contact with an obstacle on the front portion 312 of the shell 102 (see FIG. 3A), the orientation of the magnet 302 and the sensors 604, 606, and 608 would be similar to the orientation depicted in FIG. 8A, and the voltages provided by the sensors 604, 606, and 608 to the controller 118 allow the controller 118 to determine that the direction of the contact is from the front of the robot. Contact is collision).

As Bjorn is modified through Morin and Allegro to detect movement of body in three dimensions, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to wherein the controller is configured to receive sensor input indicating lateral movement of the sensor element and the detection element relative each other, and in response thereto, determine that a collision has been detected as taught by Morin to determine which portion of robot has collided with an obstacle.

For claim 9, modified Bjorn teaches: The robotic work tool according to claim 1, 

Bjorn does not explicitly teach: wherein said at least one three-dimensional sensor arrangement comprises a first and a second three-dimensional sensor arrangement, each of said first and second three-dimensional sensor arrangements comprising a respective sensor element arranged in one of the body and the chassis and a respective detection element arranged in the other of the body and the chassis.

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to have multiple sensor arrangements to wherein said at least one three-dimensional sensor arrangement comprises a first and a second three-dimensional sensor arrangement, each of said first and second three-dimensional sensor arrangements comprising a respective sensor element arranged in one of the body and the chassis and a respective detection element arranged in the other of the body and the chassis: see MPEP 2144.04 Duplication of Parts.

For claim 10, modified Bjorn teaches: The robotic work tool according to acclaim 1, wherein the controller is configured to determine, from the sensor input, the direction of the collision (As explained in claim 1, modified Bjorn teaches of detecting direction of contact through teaching of Morin. Contact is a collision).

For claim 11, modified Bjorn teaches: The robotic work tool according to claim 1, wherein the controller  is configured to receive sensor input indicating vertical movement of a sensor element and a detection element relative each other, and in response thereto, determine that a lift has been detected (Abstract, disclosing A lift detection arrangement (100, 200) in a robotic lawnmower for detecting a lift of a body (110, 210) relative a chassis (105, 205) of the robotic lawnmower is provided. The lift detection arrangement (100, 200) comprises a connection between the chassis (105, 205) and the body. Sensor element has to move in vertical direction for lift to be detected).
For claim 13, modified Bjorn teaches: The robotic work tool according to claim 1, 

Bjorn does not explicitly teach: comprising at least one suspension device for movably supporting the body on the chassis, the suspension device comprising an elongate, rigid support member having a first end that is supported on the chassis and a second end that supports the body, wherein the elongate support member is extendable and pivotal such that the body is movable laterally and vertically relative to the chassis (Fig 1B and [0036], disclosing a sliding member 120 which is arranged to be slideable, i.e. transversally displaced, relative the joystick element 115 in a lift direction during a lift of 35 the body 110. The sliding member 120 hence provides flexibility between the body 110 and the chassis 105 during a lift. The sliding member 120 is in the illustrated example telescopically extendable from the joystick member. The sliding member 120 is at a top portion thereof attached to the body 110).

Or in the alternative, Morin teaches at least one suspension device for movably supporting the body on the chassis, the suspension device comprising an elongate, rigid support member having a first end that is supported on the chassis and a second end that supports the body, wherein the elongate support member is extendable and pivotal such that the body is movable laterally and vertically relative to the chassis (Figures 3B 4A and 4B and [0052-0053], disclosing suspension posts 114a-114d are attached to the shell 102 using ball joint interfaces. For each suspension post 114a-114d, a ball joint socket 304a-304d is located near a corresponding corner of the top portion 310 of the shell 102. For example, ball joint socket 304a is positioned to receive suspension post 114a. Other interfaces may be used to connect the suspension posts to the top portion 310 of the shell 102, as long as six degrees of freedom is provided for the shell to move relative to the robot 100 in this implementation).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to have at least one suspension device for movably supporting the body on the chassis, the suspension device comprising an elongate, rigid support member having a first end that is supported on the chassis and a second end that supports the body, wherein the elongate support member is extendable and pivotal such that the body is movable laterally and vertically relative to the chassis as taught by Morin to utilize one suspension member to support and limit movement of robot body with respect to chassis in all directions: Thereby simplifying suspension hardware.

For claim 14, modified Bjorn teaches: The robotic work tool according to claim 13, wherein the first end of the elongate support member is configured to be pivotally supported on the chassis and the second end of the elongate support member is joined to the body ([0035], disclosing joystick element 115 is pivotably attached to the chassis 105, by means of a pivot connection 140, to be pivotable in a collision plane relative the chassis 105. This is to allow flexibility to the body 110 relative the chassis 105 during a collision).

For claim 15, modified Bjorn teaches: The robotic work tool according to claim 13, wherein the elongate support member comprises a base member and a lift member , respectively configured such that at least a portion of one of the base member and the lift member is slidably receivable in the other of the base member and the lift member, so that the elongate support member extends telescopically ([0036], disclosing a lift element 120, which in the illustrated embodiment in FIG. 1 is a sliding member 120 which is arranged to be slideable, i.e. transversally displaced, relative the joystick element 115 in a lift direction during a lift of 35 the body 110. The sliding member 120 hence provides flexibility between the body 110 and the chassis 105 during a lift. The sliding member 120 is in the illustrated example telescopically extendable from the joystick member. The sliding member 120 is at a top portion thereof attached to the body 110. Joystick element is base member and lift element is lift member).

For claim 16, modified Bjorn teaches: The robotic work tool according to claim 15, wherein the elongate support member comprises a first biasing element arranged to bias the lift member towards the base member ([0036] and figures 1A-B, disclosing a sliding member 120 which is arranged to be slideable, i.e. transversally displaced, relative the joystick element 115 in a lift direction during a lift of 35 the body 110. The sliding member 120 hence provides flexibility between the body 110 and the chassis 105 during a lift. The sliding member 120 is in the illustrated example telescopically extendable from the joystick member. The sliding member 120 is at a top portion thereof attached to the body 110. As lift element telescopically extends from joystick, the cavity of joystick biases the lift element towards it i.e. base member).

For claim 17, modified Bjorn teaches: The robotic work tool according to claim 16, wherein the base member comprises an elongate guide opening and wherein the first biasing element is arranged in the base member and comprises a guide element that extends through the elongate guide opening and is attached to the lift member ([0036] and figures 1A-B, disclosing a sliding member 120 which is arranged to be slideable, i.e. transversally displaced, relative the joystick element 115 in a lift direction during a lift of 35 the body 110. The sliding member 120 hence provides flexibility between the body 110 and the chassis 105 during a lift. The sliding member 120 is in the illustrated example telescopically extendable from the joystick member. The sliding member 120 is at a top portion thereof attached to the body 110. As shown in figure 1B, lift element telescopes inside cavity of joystick element 115, therefore the cavity is guide element that is attached to the lift member).

For claim 18, modified Bjorn teaches: The robotic work tool (100) according to claim 17, 

Bjorn does not explicitly teach: wherein the suspension device comprises a second biasing element arranged to bias the elongate support member from a pivoted position to an upright position or wherein said three-dimensional sensor arrangement and the at least one suspension device are arranged laterally separated from each other.

Morin teaches wherein the suspension device comprises a second biasing element arranged to bias the elongate support member from a pivoted position to an upright position ([0052-0055], disclosing suspension posts 114a-114d are attached to the shell 102 using ball joint interfaces. For each suspension post 114a-114d, a ball joint socket 304a-304d is located near a corresponding corner of the top portion 310 of the shell 102. For example, ball joint socket 304a is positioned to receive suspension post 114a. Other interfaces may be used to connect the suspension posts to the top portion 310 of the shell 102, as long as six degrees of freedom is provided for the shell to move relative to the robot 100 in this implementation. As controller determines collision of shell when magnet is moved back, magnet has to return to normal when robot steers away from collision, and remain at normal in state of no collision. a suspension system that is stiff in the lateral (e.g. horizontal) directions allows for better “homing”, e.g. re-centering, of the shell 102 relative to the chassis 112. In other systems, when experiencing a light bump, friction between the coils of a spring 408 could limit the ability of a shell 102 to re-center itself relative to the chassis 112. The easier that the shell 102 re-centers itself relative to the chassis, the less need there is for re-calibration of the positioning of the shell 102 during operation As suspension posts hold the shell in place and re-center it, they have to be biased upright so that no false bump it detected by sensors).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to have wherein the suspension device (300) comprises a second biasing element (350) arranged to bias the elongate support member (310) from a pivoted position to an upright position as taught by Morin to keep sensor elements at normal state when there is no collision: thereby eliminating false readings.

Current claim limitation requires only one limitation, therefore wherein said three-dimensional sensor arrangement and the at least one suspension device are arranged laterally separated from each other is not required.

For claim 20, modified Bjorn teaches: The robotic work tool according to claim 13, 

Bjorn teaches of suspension device ([0045], disclosing the connection is a front suspension of the robotic lawnmower. This may be advantageous for example if one or more rear suspensions are used which have the same, or a similar, joystick elements as the joystick element 115, such that all suspensions provide a stable and desired neutral position during operation of the robotic lawnmower) does not explicitly teach comprising at least a first and a second suspension device (200).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to have at least a first and a second suspension device to accommodate multiple wheels and/or sides of robotic mower: see MPEP 2144.04 Duplication of Parts.

Or in the alternative, Morin teaches comprising at least a first and a second suspension device (200) ([0046], disclosing wheels 108a and 108b are attached to the chassis 112 of the robot 100. The shell 102 is connected to the chassis 112 by suspension posts 114a-114d (of which posts 114a and 114c are viewable in FIG. 1B) The suspension posts 114a-114d allow the shell 102 to move both laterally (e.g., horizontally) and axially (e.g., vertically) relative to the chassis 112 of the robot). Morin further teaches wherein the number of suspension devices is greater than the number of three-dimensional sensor arrangements ([0046], disclosing wheels 108a and 108b are attached to the chassis 112 of the robot 100. The shell 102 is connected to the chassis 112 by suspension posts 114a-114d (of which posts 114a and 114c are viewable in FIG. 1B) The suspension posts 114a-114d allow the shell 102 to move both laterally (e.g., horizontally) and axially (e.g., vertically) relative to the chassis 112 of the robot. [0050] and figure 3B, disclosing 4 suspension posts 114a-114d and only magnet 302)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to have at least a first and a second suspension device as taught by Morin to accommodate multiple wheels and/or sides of robotic mower. And furthermore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to have as many sensor arrangements as suitable for design and packaging needs.

For claim 22, modified Bjorn teaches: The robotic work tool according to claim 13, 

wherein the robotic work tool comprises a robotic lawnmower (Abstract, disclosing lift detection arrangement (100, 200) in a robotic lawnmower for detecting a lift of a body).

Bjorn does not explicitly teach: comprising at least a first and a second suspension device and wherein a three dimensional sensor arrangement is arranged between the first and the second suspension devices.

Morin teaches comprising at least a first and a second suspension device ([0046], disclosing wheels 108a and 108b are attached to the chassis 112 of the robot 100. The shell 102 is connected to the chassis 112 by suspension posts 114a-114d (of which posts 114a and 114c are viewable in FIG. 1B) The suspension posts 114a-114d allow the shell 102 to move both laterally (e.g., horizontally) and axially (e.g., vertically) relative to the chassis 112 of the robot) and wherein a three dimensional sensor arrangement is arranged between the first and the second suspension devices ([0050], disclosing It is preferred to have the magnet 302 as close to the center 306 of the robot 100 as possible. Centering the magnet at the center 306 of the robot 100 reduces possible effects of different length lever arms between the contact on the shell).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to have comprising at least a first and a second suspension device and wherein a three dimensional sensor arrangement is arranged between the first and the second suspension devices as taught by Morin to accommodate multiple wheels or sides or robotic mower and place sensor at a location that satisfies packaging requirements.

For claim 25, modified Bjorn teaches: The robotic work took according to claim 1, wherein the controller is configured to determine that the movement of the detection element of predominantly lateral when the lateral threshold value is exceeded,
wherein the controller determines that the collision is detected that the movement of the detection element is predominantly lateral (as explained in claim 1, Bjorn modified through Morin and Allegro teaches of detecting a collision has been detected when lateral threshold value is exceeded. Lateral movement exceeding a threshold value itself signifies that movement is predominantly lateral. See claim for modification through Morin and Allegro),

wherein the controller is configured to determine that the movement of the detection element is predominantly vertical when the vertical threshold value is exceeded, and
wherein the controller determines that the lift is detected when the movement of the detection element is predominantly vertical ([0052], disclosing As the link arm 220 is rotated, or displaced, in the lift direction during the lift, there is a change in the spacing between the two sensor parts 225, 226, since as the sensor part 225 attached to the link arm 220 in this example, moves upward with the link arm 220, it is displaced relative the other sensor part 226. When this displacement is over a certain predetermined threshold, as small as possible, for example 5-15 mm, the lift sensor detects the displacement and determines that there is a lift. In response to the lift detection, the lift sensor may trigger a stop of the robotic lawnmower. Displacement exceeding a threshold amount itself signifies that movement is predominantly vertical as lift occurs in vertical direction).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        


/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664